Citation Nr: 0428368	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
malaria. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than December 
29, 2002 for the award of nonservice-connected pension 
benefits.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1997 and 
January 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in New York, New York.  The March 1997 
rating decision denied entitlement to service connection for 
PTSD, an increased rating for malaria, and nonservice-
connected pension benefits, and determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a skin disability.

A January 2004 rating decision granted entitlement to 
nonservice-connected pension benefits from December 29, 2002.  
In an August 2004 statement, the veteran's representative 
filed a notice of disagreement with the effective date of the 
award.  A statement of the case has not yet been issued with 
respect to this issue.  It is addressed below.  

The issues of entitlement to service connection for PTSD, 
entitlement to an earlier effective date for the award of 
nonservice-connected pension benefits, and whether new and 
material evidence had been received to reopen the claim for 
service connection for a skin disability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent medical evidence of clinically active 
malaria, relapses of malaria, or any residual disability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a June 2003 letter, VA asked the veteran to identify any 
relevant evidence and offered to assist the veteran in 
obtaining any relevant evidence.  VA notified the veteran of 
the VCAA.  The letter gave notice of what evidence the 
veteran needed to submit, what evidence VA would try to 
obtain, and what evidence was already of record.  VA informed 
the veteran that he could submit evidence.

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.

In the present case, the VCAA notice was provided after the 
initial AOJ adjudication in March 1997.  However, the veteran 
subsequently was provided with VCAA content complying notice 
in June 2003, which is the remedy where pre-AOJ-adjudication 
notice was not provided.  See Pelegrini v. Principi, at 122-
4.  The veteran did not submit additional evidence in 
response to the VCAA notice letter.  Therefore, the veteran 
was not prejudiced by the delay in receiving this aspect of 
the required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records dated from 1998 to 2003 were 
obtained from the Albany, New York VA Medical Center.  The 
veteran has not identified any medical treatment for malaria 
or residuals of malaria.  There is no identified relevant 
evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in August 1998, including an 
infectious disease examination.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004), a 100 
percent evaluation is assigned for malaria while an active 
disease.  Under Diagnostic Code 6304, the diagnosis of 
malaria depends on the identification of malarial parasites 
in blood smears.  If the veteran served in an endemic area 
and presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.  38 C.F.R. § 
4.88b, Diagnostic Code 6304 (2004). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service medical records show that the veteran was 
hospitalized from January 9 to January 14, 1971 for malaria.  
The evidence shows that the malaria resolved and the veteran 
did not have malaria or a residual disability due to malaria 
upon service separation.  The August 1971 separation 
examination report indicates that the veteran had no defects 
or diseases.  

On the August 1998 VA infectious disease examination, the 
examiner found that the veteran did not have any evidence of 
an infectious disease.  The veteran's weight was stable, his 
nutrition was good and there was no malnutrition.  The 
diagnosis was no infection, immune or nutrition disabilities 
present.  

The veteran has not presented or identified any medical 
treatment of malaria or residuals of malaria.  VA treatment 
records dated from 1998 to 2003 do not reflect any treatment 
for active malaria or any residuals of malaria.    

There is no competent medical evidence indicating that the 
veteran has active malaria or any residuals.  The competent 
medical evidence indicates that the veteran has no infectious 
diseases.  Therefore, a preponderance of the evidence is 
against the assignment of a compensable evaluation for the 
malaria.  The claim is denied.  


ORDER

Entitlement to a compensable evaluation for malaria is 
denied. 


REMAND

Regarding the issue of whether new and material evidence had 
been received to reopen the claim for service connection for 
a skin disability, review of the record reveals that the duty 
to notify as provided by the VCAA had not been fulfilled 
because the veteran was not notified by VA of the information 
and evidence necessary to substantiate his claim to reopen.  
The VCAA's duty to notify provisions apply to claims to 
reopen.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board finds that another VA examination is necessary 
before the issue of entitlement to service connection for 
PTSD can be decided.  In order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  See 
38 C.F.R.§ 3.304(f) (2004).  With respect to the third 
element, if the evidence shows that the veteran engaged in 
combat and he is claiming a combat related stressor, no 
credible supporting evidence is required.  Id., see Doran v. 
Brown, 6 Vet. App. 283 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

On VA psychiatric examination in August 1998, PTSD was 
diagnosed.  However, the VA examiner reported in-service and 
out-of-service stressors.  The examiner did not provide an 
opinion as to whether there was a causal nexus between 
current symptomatology and an in-service stressor.  

In a June 1997 statement, the veteran reported being under 
fire and rocket attack while at DaNang, while working at an 
ammo base.  The service records show that he served in the 
Republic of Vietnam from August 1970 to August 1971 with the 
870th Transportation Company.  His military occupation was 
cargo handler.  The only verified stressor was the report of 
being under rocket fire while stationed in DaNang.  In a 
January 1998 letter, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) indicated that an 
extract of an Operational Report - Lessons Learned submitted 
by the 23rd Infantry Division stated that on July 5, 1971, 
DaNang Airfield, the documented base area location of the 
870th Trans. Company, received rocket fire which resulted in 
five US soldiers killed in action and 37 US soldiers wounded 
in action.       

As noted in the Introduction, the veteran's representative 
has expressed disagreement with an April 2004 rating decision 
which granted entitlement to nonservice-connected pension 
benefits from December 29, 2002.  The veteran and his 
representative argue that the veteran is entitled to an 
earlier effective date for the award.  A statement of the 
case was not issued with respect to this issue.  Instead, a 
supplemental statement of the case was issued in January 
2004.

In no case will a supplemental statement of the case be used 
to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in the statement of the 
case, or to respond to a notice of disagreement on newly 
appealed issues that were not addressed in the statement of 
the case.  38 C.F.R. § 19.31 (2004).  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should ensure that the 
veteran receives the notice required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for the claim to reopen the 
claim for service connection for a skin 
disability.  

2.  The AMC or RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
connection with the examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner finds that PTSD is an 
appropriate diagnosis, the examiner must 
specify the stressors responsible.  If 
PTSD is not an appropriate diagnosis, the 
examiner should specify the criteria for 
the diagnosis that are not met.

All opinions should be accompanied by a 
complete rationale.

3.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than December 29, 2002 for the award of 
nonservice-connected pension benefits.  
The Board will further consider this 
issue only if the veteran submits a 
timely substantive appeal in response to 
the statement of the case.

4.  The AMC or RO should readjudicate the 
issues of entitlement to service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen the claim for service connection 
for a skin disability.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



